TJOFLAT, Circuit Judge,
concurring:
I write separately only to emphasize that by finding jurisdiction in this case we do not adopt a position that views mandamus as an alternate form of appeal. Mandamus is a proper method of review only in “extraordinary” situations, such as when the district court acts beyond the scope of its authority. The order of the district court allowing concurrent discovery falls within this extraordinary class of cases. By allowing arbitration, the trial court necessarily determined that the parties’ contract mandated arbitration of disputes. This choice indicates the parties’ preference for more informal, less expensive procedures. The trial court’s order allowing continued *650discovery, however, would subject the parties to the very complexities, inconveniences and expenses of litigation that they determined to avoid.
The district court’s order also would create practical difficulties. The parties to this action will almost certainly have squabbles over discovery. Since the judge will not be involved in the development of the issues as the case proceeds through the arbitration process, he will lack a basis upon which to make informed rulings on discovery matters. His only options would be to have the parties brief the development of the issues in arbitration or to discuss the current state of the dispute with the arbitrator. Such a litigation model is obviously both inefficient and a waste of judicial resources. The trial court therefore acted beyond its authority in allowing discovery to continue during the course of arbitration.
I fully agree with the court’s position that distinguishes Gulfstream Aerospace Corp. v. Mayacamas Corp., — U.S. -, 108 S.Ct. 1133, 99 L.Ed.2d 296 (1988). I would note in addition, however, that the Court’s opinion in that case supports our position in this case. Specifically, the Court in Gulfstream noted that “[ijssuance of a writ of mandamus will be appropriate in exceptional cases involving stay orders. This court has made clear, for example, that a stay order that deprives a party of the right to trial by jury is reversible by mandamus.” Id., 108 S.Ct. at 1143 n. 13. The action of the district judge in allowing discovery and arbitration to continue concurrently presents such an exceptional case.